DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.

Claim Objections
Claims 2, 3, 10, 11, 13, 15-17 and 20 are objected to because of the following informalities:  These claims recite that the system “includes” various components.  This should be rephrased as –comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson US 4,099,691 in view of Raghu US 8,382,043 together, or alternatively also in view of Reissig US 8,690,106.

    PNG
    media_image1.png
    461
    419
    media_image1.png
    Greyscale

Figure 1- Swanson Figure 7
Regarding claim 1, Swanson teaches an active flow control system for an aircraft, the system comprising: 
a plurality of plenums 40i coupled together to define a fluid flow passageway; and 
a plurality of nozzles 42k mounted to outer surfaces of respective ones of the plenums, the nozzles defining nozzle inlets and nozzle outlets, each of the outer surfaces of the plenums 40i includes a plurality of slots (apertures in plenum at 52 and 53) spaced along a longitudinal axis of the fluid flow passageway, respective ones of the slots to receive respective ones of the ducts/nozzles such that the respective ones of the slots are coplanar with respective ones of the duct/nozzle inlets, the fluid flow passageway defined by 22, the plenums configured to couple to an aircraft structure 62-65 supporting an aerodynamic surface 66 to enable the nozzle outlets 87 to be mounted to the aerodynamic surface, the nozzles configured to provide the pressurized fluid to the aerodynamic surface to modify an aerodynamic characteristic of the aerodynamic surface.

    PNG
    media_image2.png
    161
    888
    media_image2.png
    Greyscale

Figure 2- Swanson Figure 3
Swanson does not teach that the nozzles comprise fluidic actuators.  Raghu teaches an active flow control system for an aircraft, the system comprising: 
a plenum chamber defining a fluid flow passageway; and 
a plurality of fluidic actuators directly mounted to outer surface of the plenum, the fluidic actuators defining actuator inlets and actuator outlets, each of the outer surfaces of the plenums includes a plurality of slots spaced along a longitudinal axis of the fluid flow passageway, respective ones of the slots to receive respective ones of the fluidic actuators such that the respective ones of the slots are coplanar with respective ones of the actuator inlets, the fluid flow passageway defined by the plenum to fluidly couple the fluidic actuators and a pressurized fluid supply source, the plenum configured to couple to an aircraft structure supporting an aerodynamic surface to enable the actuator outlets to be mounted to the aerodynamic surface, the fluidic actuators configured to provide the pressurized fluid to the aerodynamic surface to modify an aerodynamic characteristic of the aerodynamic surface.

    PNG
    media_image3.png
    200
    728
    media_image3.png
    Greyscale

Figure 3- Raghu Figure 7
It would have been obvious to one of ordinary skill in the art to modify the nozzles and ducts of Swanson with fluidic actuators directly mounted to the plenum as taught by Raghu in order to “produce a set of fluid jets of random phase of high velocity and influence the main stream of air over the subject surface” to obtain “the beneficial effects of modifying flow using the present invention include increased lift, reduced drag, and improved performance” (abstract). Note that whatever component connects the actuator to the plenum can be considered the actuator inlet.
If applicant disagrees about the shape of the plenum opening, then it would have been an obvious matter of design choice to make the different portions of the connections a slot or of whatever form or shape was desired or expedient in order to obtain the desired airflow and manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Swanson does not teach that the plenums have non-circular cross-sectional shapes, however it would have been an obvious matter of design choice to make the different portions of the plenum non-circular or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or to fit the available space. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 608 may be, a venturi shape, any shape complimentary to the outer mold line of the aerodynamic strut 302/602 having a cross sectional area significantly larger than a cross area of the ejector mixing chamber 612, and the like” (column 6, lines 20-27).  It would have been obvious to one of ordinary skill in the art to modify the plenum of Swanson with a non-circular shape as taught by Reissig in order to obtain the desired manufacturability, to fit the available space, or “improve suction, reduce noise, and the like” (column 6, lines 20-27).
If applicant does not agree that the actuators are directly mounted to the plenums, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit linking tubes or bellows in order to simplify construction, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 2, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 1.  Swanson also teaches connectors 46-49 to couple the plenums to define the fluid flow passageway.
Regarding claim 3, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 2.  Swanson also teaches that the connectors 46-49 comprise a coupling, and a male-to-female connector.
Regarding claim 4, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 1.  Raghu also teaches that the fluidic actuators are fluidic oscillators.
Regarding claim 5, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 1.  Raghu does not explicitly teach a shape for the actuator inlets, however it would have been an In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 1.  Raghu also teaches that each of the fluidic actuators has an actuator body and an actuator base, the actuator body being coupled to the actuator base.  Note that this is inherent- the designation of body and base is arbitrary.  Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966
Regarding claim 7, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 1.  Swanson also teaches that the nozzles are coupled to the outer surfaces of the respective ones of the plenums via at least one of welding, mechanical fasteners, chemical fasteners, and an interference fit (column 6, lines 19-30).  Alternatively, it would have been an obvious substitution of functional equivalents to substitute any known method of joining to meet the desired strength or manufacturability, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 8, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 1.  Swanson also 42k, ducts 52/53 and respective ones of the plenums 40i are formed as a unitary piece (once they are welded together).  Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the actuators and plenums integrally in order to reduce part count or increase strength, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 10, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 9.  Swanson also teaches that each of the outer surfaces of the plenums 40i includes a plurality of flanges 52, 53 protruding therefrom, respective ones of the flanges being associated with respective ones of the slots, the respective ones of the flanges to receive the respective ones of the nozzles/fluidic actuators.
If the applicant disagrees, then Swanson teaches that conduit 96B is at least partially received in the outer surface of flange 98.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator plenum connection of the taught device to be a male-female inserted connection as taught by Swanson in order to obtain the desired manufacturability, simplify maintenance or allow for some relative movement.
Regarding claim 11, Swanson teaches an active flow control system comprising: 
a first plenum 40i to be supported by a first frame 62-65 adjacent an aerodynamic surface 66 of a vehicle 20; the first plenum including: 
a first body defining a first passageway between a first end and a second end, the first body having a first outer surface including a first flange 52/53 protruding from the outer surface to define a first opening (apertures in plenum at 52 and 53); and 
a first nozzle 42k attached to the first outer surface via the first flange, the first nozzle including a first nozzle inlet 52, 53 and a first nozzle outlet 87, the first nozzle inlet being in fluid communication with the first opening, the first opening to fluidly couple the first nozzle and the first passageway to enable fluid flow between the first passageway and the first nozzle outlet via the first nozzle inlet; 
a second plenum 40i including a second body defining a second passageway between a third end and a fourth end; and 
a connector 46-49 configured to couple the first plenum and the second plenum such that the first passageway and the second passageway are in fluid communication and define a fluid flow pathway of the active flow control system.
Swanson does not teach that the nozzles comprise fluidic actuators.  Raghu teaches an active flow control system comprising: 
a plenum to be supported by an aerodynamic surface of a vehicle; the first plenum including: 
a first body defining a first passageway between a first end and a second end, the first body having a first outer surface including a first opening; and 
a first fluidic oscillator directly attached to the first outer surface, the first fluidic oscillator including a first actuator inlet and a first actuator 
It would have been obvious to one of ordinary skill in the art to modify the nozzles and ducts of Swanson with fluidic actuators directly attached to the plenum as taught by Raghu in order to “produce a set of fluid jets of random phase of high velocity and influence the main stream of air over the subject surface” to obtain “the beneficial effects of modifying flow using the present invention include increased lift, reduced drag, and improved performance” (abstract).
Swanson does not teach that the first and second bodies have an oblong cross-sectional shape such that an upper surface of the body and a lower surface of the body opposite the upper surface have substantially flat surfaces, however it would have been an obvious matter of design choice to make the different portions of the plenum oblong with flat sides or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or to fit the available space. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  If applicant disagrees, then Reissig teaches an active flow control system in which “the shape of the plenum chamber 608 may be, a venturi shape, any shape complimentary to the outer mold line of the aerodynamic strut 302/602 having a cross sectional area significantly larger than a cross area of the ejector mixing chamber 612, and the like” (column 6, lines 20-27).  It would have been obvious to one of ordinary skill in the art to modify the plenum of Swanson with a non-circular shape as taught by Reissig in order to obtain the 
If applicant does not agree that the actuators are directly mounted to the plenums, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit linking tubes or bellows in order to simplify construction, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
If the applicant disagrees about the flanges, then Swanson teaches that conduit 96B is at least partially received in the outer surface of flange 98.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator plenum connection of the taught device to be a male-female inserted connection as taught by Swanson in order to obtain the desired manufacturability, simplify maintenance or allow for some relative movement.
Regarding claim 12, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 11.  Swanson also teaches that the first end of the first plenum 40i is directly attached to the third end of the second plenum 40i.
Regarding claim 13, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 12.  Swanson also teaches that the connector comprises a v-band clamp 48.  Note that a “Marmon” clamp is a type of v-band clamp.  If applicant disagrees, then it would have been an obvious substitution of functional equivalents to substitute any equivalent clamp to meet the desired strength or ease of assembly, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc.
Regarding claim 14, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 11.  Swanson also teaches that at least one of the second end of the first plenum 40i or the fourth end of the second plenum 40i is configured to fluidly couple to a fluid supply source 22, the fluid supply source configured to provide a pressurized fluid to the first nozzle/fluidic oscillator via the fluid flow pathway defined by the first and second plenums.
Regarding claim 15, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 11.  Swanson also teaches a first one-way valve 31, 32 fluidly coupled to at least one of the first end of the first plenum 40i or the fourth end of the second plenum, the first one-way valve configured to allow pressurized fluid to flow to the first and second plenums and to prevent back flow of fluid to a fluid supply source, the first one-way valve being coupled between the fluid supply source 22 and the at least one of the first end of the first plenum or the fourth end of the second plenum (column 5, lines 12-15).
Regarding claim 17, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 11.  Swanson (as modified by Raghu) also teaches that the second plenum 40i includes: 
a second outer surface including a second flange 52/53 (or as modified) defining second opening (apertures in plenum at 52 and 53); and 
a second fluidic oscillator directly attached to the second outer surface via the second flange, the second fluidic oscillator including a second actuator inlet and a second actuator outlet, the second actuator inlet being coplanar with the second opening, the second opening to fluidly couple the second fluidic oscillator and the second passageway to enable fluid flow between the second passageway and the second actuator outlet via the second actuator inlet.
Regarding claim 18, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 11.  Swanson also teaches that the second plenum 40i is to be supported by a second frame 62-65 adjacent the aerodynamic surface 66 of the vehicle 20.
Regarding claim 19, Swanson and Raghu teach the invention as claimed as detailed above with respect to claims 11-15 and 17.  Neither Swanson nor Raghu explicitly teach that the fluidic inlets of the fluidic actuators are at least partially inserted in the outer surface of the plenums.  However, it would have been an obvious substitution of functional equivalents to substitute an inserted connection in place of a welded connection in order to obtain the desired manufacturability and simplify maintenance, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In an alternative interpretation, Swanson teaches that conduit 96B is at least partially received in the outer surface of flange 98.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator plenum connection of the taught device to be a male-female inserted connection as taught by Swanson in order to obtain the desired manufacturability, simplify maintenance or allow for some relative movement.
The combination renders the claimed method steps obvious since such would be a logical manner of assembling the combination.
Regarding claim 20, Swanson and Raghu teach the invention as claimed as detailed above with respect to claim 19.  Swanson also teaches forming an opening through the aircraft structure to receive the at least the portion of the first plenum or the second plenum.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson US 4,099,691 in view of Raghu US 8,382,043, together or alternatively also in view of Reissig US 8,690,106, and Pujar US 2017/0081020.
Regarding claim 16, Swanson and Raghu, together or also in view of Reissig, teach the invention as claimed as detailed above with respect to claim 11.  Neither Swanson nor Raghu teach a second one-way valve for drainage.  
Pujar teaches an active flow control system comprising a one-way valve 150 fluidly coupled to the active flow control system at a point of lowest elevation, the one-way valve configured to prevent pressurized fluid from exiting the first and second plenums when the fluid supply source provides the pressurized fluid to the active flow control system and to allow fluid to drain when the fluid supply source does not provide the pressurized fluid to the active flow control system [0057].  It would have been obvious to one of ordinary skill in the art to modify the flow control system of Swanson with a second one-way drainage valve as taught by Pujar in order to allow undesired fluid to drain out of the system when not in use.  
Note that while Pujar teaches a suction system, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the valve position in order to function with a blowing system (like Swanson and Raghu), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.
In response to the newly added claim limitations, please see the updated action above.  
With regard to the newly added flange limitations- please see above.  As written, the attachment ducts 52 and 53 of Swanson read on the flanges.  Alternatively, Swanson teaches attachment flanges 98.
With regard to the shape of the plenum, not only is this an obvious change of shape, but Reissig also teaches that plenums can be any shape desired.
In response to applicant’s argument that “it is not a simple shape change to convert a circular plenum to an oblong shape plenum,” the examiner disagrees.  One of ordinary skill in the art would easily understand that while plenum shape is a factor in system performance, it is an understood one and can be accounted for.  Remember, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Just because changing a shape could be complex does not make it unexpected or non-obvious.
The applicant attempts to support this argument by pointing to a paragraph in the current specification that states "complex geometrically shaped fluidic inlets increase integration complexities between the fluidic actuators and the plenums.”  However, the applicant stating that a design issue is complex in their own application does not overcome the teachings of the prior art.  And as stated above, complex does not mean unexpected or non-obvious.
It must also be noted that the specification excerpt given by the applicant (paragraph [0027]) pertains to the shape of the fluidic actuator inlet, not the shape of the plenum.  However, the examiner’s position is still that one of ordinary skill in the art would understand how various orifice and pathway shapes affect system performance, and could design the system accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642